Name: Council Directive 75/272/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Ireland)
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-05-19

 Avis juridique important|31975L0272Council Directive 75/272/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Ireland) Official Journal L 128 , 19/05/1975 P. 0068 - 0071++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 2 ) OJ NO C 62 , 15 . 3 . 1975 , P . 19 . COUNCIL DIRECTIVE OF 28 APRIL 1975 CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE NO 75/268/EEC ( IRELAND ) ( 75/272/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DIRECTIVE NO 75/268/EEC ( 1 ) OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS , AND IN PARTICULAR ARTICLE 2 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE GOVERNMENT OF IRELAND HAS COMMUNICATED TO THE COMMISSION , IN ACCORDANCE WITH ARTICLE 2 ( 1 ) OF DIRECTIVE NO 75/268/EEC , TWO AREAS SUITABLE FOR INCLUSION IN THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS AND INFORMATION CONCERNING THE CHARACTERISTICS OF THESE AREAS ; WHEREAS THE FOLLOWING INDICES , RELATING TO THE PRESENCE OF LAND OF LIMITED POTENTIAL REFERRED TO IN ARTICLE 3 ( 4 ) ( A ) OF DIRECTIVE NO 75/268/EEC , HAVE BEEN UTILIZED TO DEFINE EACH OF THE AREAS IN QUESTION : ROUGH GRAZING ACCOUNTING FOR MORE THAN 38 % OF THE UTILIZED AGRICULTURAL AREA , LIVESTOCK DENSITY BELOW 0.54 LIVESTOCK UNITS PER FORAGE HECTARE AND RATEABLE VALUATION OF LAND BELOW 65 % OF THE NATIONAL AVERAGE ; WHEREAS THE ECONOMIC RESULTS OF FARMING , BEING CONSIDERABLY LOWER THAN THE MEAN AS REFERRED TO IN ARTICLE 3 ( 4 ) ( B ) OF DIRECTIVE NO 75/268/EEC , ARE ARRIVED AT BY USING INDICES REFLECTING AN EARNED INCOME PER PERMANENT MALE ENGAGED IN AGRICULTURE ( EARNED INCOME PLUS RETURN ON CAPITAL ) BELOW 68 % OF THE NATIONAL AVERAGE ( THE EQUIVALENT INDEX PER HECTARE : 71 % ; WHEREAS THE INDEX RELATING TO THE LOW POPULATION DENSITY REFERRED TO IN ARTICLE 3 ( 4 ) ( C ) OF DIRECTIVE NO 75/268/EEC DOES NOT EXCEED 24 PERSONS PER SQUARE KILOMETRE , WHICH REPRESENTS 56 % OF THE NATIONAL AVERAGE , THE COMMUNITY AVERAGE BEING 168 PERSONS PER SQUARE KILOMETRE ; WHEREAS THE COMMISSION NEVERTHELESS CONSIDERS THIS FIGURE ACCEPTABLE IN VIEW OF THE VERY LOW LEVEL OF THE NATIONAL AVERAGE ( 43 PERSONS PER SQUARE KILOMETRE ) AND THE ANNUAL DECLINE IN POPULATION OF 0.28 % ; WHEREAS THE LOWEST PROPORTION OF THE WORKING POPULATION ENGAGED IN AGRICULTURE AS A PERCENTAGE OF THE TOTAL WORKING POPULATION IS FIXED AT 50 % , THE NATIONAL AND COMMUNITY AVERAGES BEING 26 AND 9.58 % RESPECTIVELY ; WHEREAS THE NATURE AND LEVEL OF THE ABOVEMENTIONED INDICES USED BY THE GOVERNMENT OF IRELAND TO DEFINE THE AREAS NOTIFIED TO THE COMMISSION , CORRESPOND TO THE CHARACTERISTICS OF THE LESS-FAVOURED AREAS REFERRED TO IN ARTICLE 3 ( 4 ) OF DIRECTIVE NO 75/268/EEC ; WHEREAS THE AMENITIES REFERRED TO IN ARTICLE 3 ( 2 ) OF DIRECTIVE NO 75/268/EEC , PARTICULARLY THE SUPPLY OF DRINKING WATER TO THESE AREAS , WOULD NOT APPEAR AT PRESENT TO BE ADEQUATE , AND WHEREAS THE INFORMATION SUPPLIED BY THE MEMBER STATES CONCERNED DOES NOT ENABLE AN ESTIMATION TO BE MADE OF THE TIME NECESSARY FOR SUBSTANTIAL IMPROVEMENT IN THIS SITUATION , WHEREAS IT NEVERTHELESS SEEMS EXPEDIENT TO INCLUDE THE AREAS IN QUESTION IN THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS , ON THE UNDERSTANDING THAT THE GOVERNMENT OF IRELAND WILL SHORTLY SUBMIT TO THE COMMISSION A DETAILED COMMUNICATION ON THIS SUBJECT , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE AREAS SITUATED IN IRELAND WHICH APPEAR IN THE ANNEX SHALL FORM PART OF THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS , WITHIN THE MEANING OF ARTICLE 3 ( 4 ) OF DIRECTIVE NO 75/268/EEC . ARTICLE 2 THE MEMBER STATE CONCERNED SHALL FORWARD TO THE COMMISSION , BY THE END OF 1975 AT THE LATEST , A DETAILED COMMUNICATION INDICATING THE TIME BY WHICH MEASURES FOR THE SUBSTANTIAL IMPROVEMENT IN THE AMENITIES , AND ESPECIALLY THE SUPPLY OF DRINKING WATER , WILL BE EFFECTIVE IN THE AREAS REFERRED TO IN ARTICLE 1 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 28 APRIL 1975 . FOR THE COUNCIL THE PRESIDENT M . A . CLINTON ANNEX - BILAG - ANHANG - ANNEXE - ALLEGATO - BIJLAGE LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 ( 4 ) OF DIRECTIVE NO 75/268/EEC 1 . THE WESTERN REGION ALL OF THE COUNTIES OF DONEGAL , CAVAN , MONAGHAN , SLIGO , MAYO , GALWAY , LEITRIM , ROSCOMMON , LONGFORD , CLARE AND KERRY AND THAT AREA OF COUNTRY CORK COMPRISING THE FORMER RURAL DISTRICTS OF BANTRY , CASTLETOWN , SCHULL AND SKIBBEREEN AND THE DISTRICT ELECTORAL DIVISIONS OF AULTAGH , BEALANAGARRY , BEALOCK , CARRIGBOY , COOLMOUNTAIN , DONMANWAY NORTH , GARROWN AND MILANE IN THE RURAL DISTRICT OF DUNMANWAY . THE DISTRICT ELECTORAL DIVISIONS OF CLONFERT EAST AND CLONFERT WEST , KILMEEN , KNOCKATOOAN , ROWLS AND WILLIAMSTOWN IN THE RURAL DISTRICT OF KANTURK . BEALANAGEARY , CANDROMA , CLEANRATH , CLONDROHID , DERRYFINEEN , GORTNATUBBRID , INCHIGEELAGH , KILBERRIHERT , KILNAMARTERY RAHALISK , SLIEVEREAGH AND ULLANES IN THE RURAL DISTRICT OF MACROOM . THE DISTRICT ELECTORAL DIVISIONS OF CAHERBARNAGH , COOMLOGANE AND DRISHANE IN THE RURAL DISTRICT OF MILLSTREET . ALL ISLANDS OFF THE COASTS OF COUNTIES DONEGAL , SLIGO , MAYO , GALWAY , CLARE , KERRY AND WEST CORK . 2 . THE EASTERN REGION MOUNTAIN SHEEP GRAZING LAND IN THE DISTRICT ELECTORAL DIVISIONS IN THE FOLLOWING COUNTIES : COUNTRY * DISTRICT ELECTORAL DIVISION CARLOW * PARTS OF THE DED'S OF : * BALLYMURPHY , COONOGUE , RATHANNA , GARRYHILL , MYSHALL , GLYNN , CRANEMORE CORK * PARTS OF THE DED'S OF : * KILWORTH , GORTNASKEAHY , CASTLECOOKE , LEITRIM DUBLIN * PARTS OF THE DED'S OF : * GLENCULLEN , WHITECHURCH , TALLAGHT , SAGGART , RATHCOOLE LAOIS * PARTS OF THE DED'S OF : * CASTLECUFFE , CLONASLEE , TINNAHINCH , MEELICK , CAPPARD , BALLYFIN , BRISHA , LACKA , CARDTOWN , ARDERIN , NEALSTOWN , KYLE LIMERICK * PARTS OF THE DED'S OF : * ANGLESBOROUGH , KILBEHENNY , KNOCKNASCROW , RIVERSDALE LOUTH * PARTS OF THE DED'S OF : * DRUMULLAGH , RAVENSDALE , BALLYNASCANLAN , RATHCOR , CARLINGFORD , JENKINSTOWN OFFALY * PARTS OF THE DED'S OF : * LETTER , KINNITY , TULLA , ROSCOMROE TIPPERARY * PARTS OF THE DED'S OF : * COOLAGARRANROE , BURNCOURT , KILCORAN , TUBBRID , KILCOMMON , KILLADRIFFE , TEMPLENEIRY , CLONBEG , BALLYPOREEN , CLOGHEEN , TULLAGHORTON , BALLYBACON , NEWCASTLE , CLOONEEN , KILCASH , KILSHEELAN , KILTINAN WATERFORD * THE COMPLETE DED'S OF : * COURMARAGLIN , KNOCKAUNBRANDAUN , SESKINAN * PARTS OF THE DED'S OF : * MACOLLOP , GORTNAPEAKY , BALLYDUFF , BALLYSAGGARTMORE , BALLYLIN , CAPPOQUIN , MODELIGO , BALLYNAMULT , CRAIGNAGOWER , BALLYMACARBERY , ST MARY'S , GURTEEN , RATHGORMACK , ROSS , BALLYDURN , COMERAGH , TINNASAGGART , BOHADOON , MOUNTSTUART , ARDMORE , GRALLAGH , PORTLAW WEXFORD * PARTS OF THE DED'S OF : * MONASEED , WINGFIELD , COOLGREANY , LIMERICK , KILANN , KILTEALY , ROSSARD , ST MARY'S , BARRACKVILLAGE WICKLOW * THE COMPLETE DED'S OF : * GLENDALOUGH , BROCKAGH , KNOCKRATH , BALLINCOR , COOLBALLINTAGART , IMEAL NORTH , LUGGLASS , LACKEN , POWERSCOURT , * AND * PARTS OF OTHER DED'S , WHERE APPLICABLE , IN THE COUNTY